                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                  No. 5:18-CR-519-D
                                  No. 5:20-CV-342-D


DOMINIQUE WILLIAMS,                       )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                       ORDER
                                          )
UNITEDSTATESOFA!vffiRICA,                 )
                                          )
                         . Respondent.    )


       On June 26, 2020, Dominique Williams ("Williams" or "defendant") moved under28 U.S.C.

§ 2255 to vacate, set aside, or correct his 72-month sentence [D.E. 47]. On July 8, 2020, Williams

filed a corrected motion [D.E. 50]. On July 20, 2020, Williams moved pro se for compassionate

release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 51]. On October 29, 2020, the

government moved to dismiss Williams's 2255 motion [D.E. 60] and filed a memorandum in

support [D.E. 61]. On February 9, 2021, Williams moved again for compassionate release [D.E. 69].

As explained below, the court grants the government's motion to dismiss, dismisses Williams's

section 2255 motion, and denies Williams's motion for compassionate release.

                                                 I.

       On March 12, 2019, pursuant to a written plea agreement, Williams pleaded guilty to

possession with intent to distribute a quantity of heroin (count two) and possession of a :firearm in

furtherance of a drug trafficking crime (count three). See [D.E. 1, 30, 32]. On July 25, 2019, the

court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation



            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 1 of 12
Report ("PSR"). See [D.E. 44-46]. The court calculated William.s's total offense level to be 10, his

criminal history category to be. ID, and his advisory guideline range to be 10 to 16 months'

imprisonment on count two and 60 months' imprisonment on count three. See [D.E. 46] 1. After

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Williams

to 12 months' imprisonment on count two and 60 months' consecutive imprisonment on count three,

for a total sentence of 72 months' imprisonment. See [D.E. 45] 2. Williams did not appeal.

       In Williams' s section 2255 motion, Williams argues that he received ineffective assistance

of counsel because (1) counsel failed to object to the drug weight used to calculate the base offense

level for his advisory guideline range; and (2) counsel encouraged him to sign the plea agreement.

See [D.E. 47] 4--5, 13-15; [D.E. 50] 4--5, 13-14.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for "failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'g,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See, e.g.. Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment. See, e.g., Fed. R. Evid. 201(d); Tellabs, Inc. v. Makor Issues & Rts.. Ltd., 551

U.S. 308,322 (2007); Philips v. Pitt Cnty. Mem'l Hosp .. 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

                                                 2

            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 2 of 12
consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

~    Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

       The "Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard of reasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam)

(quotations omitted). The Sixth Amendment right to counsel extends to all critical stages of a

criminal proceeding, including plea negotiations, trial, sentencing, and appeal. See, e.g., Lafler v.

Cooper, 566 U.S. 156, 164-65 (2012); Missouri v. Ftye, 566 U.S. 134, 140 (2012); Gloverv. United

States, 531 U.S. 198, 203--04 (2001). "[S]entencing is a critical stage of trial at which a defendant

is entitled to effective assistance of counsel, and a sentence imposed without effective assistance

must be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely

developed." United States v. Breckenridge, 93 F.3d 132, 135 (4th Cir. 1996); see Glover, 531 U.S.

at 203--04. To state a claim of ineffective assistance ofcounsel in violation ofthe Sixth.Amendment,

Williams must show that his attorney's performance fell below an objective standard of

reasonableness and that he suffered prejudice as a result. See Strickland v. Washington, 466 U.S.

668, 687-91 (1984).

       When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "e1iminate the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

                                                 3

            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 3 of 12
party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

        When a defendant pleads guilty and later attacks his guilty plea, ''to satisfy the 'prejudice'

requirement, the defendant must show that there is a reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted on going to trial." Hill v. Loe~

474 U.S. S2, S9 (198S); see Lee v. United States, 137 S. Ct. 19S8, 1967 (2017). "Surmounting

Strickland's high bar is never an easy task, and the strong societal interest in finality has special force

with respect to convictions based on guilty pleas." Lee, 13 7 S. Ct. at 1967 (citations and quotation

omitted).

        Williams cannot use section 225S to attack his advisory guideline range retroactively. See,

~    United States v. Foote, 784 F.3d 931, 93S-36 (4th Cir. 201S); United States v. Pregent, 190

F.3d 279, 283-84 (4th Cir. 1999). Alternatively, Williams has not plausibly alleged prejudice

concerning counsel's performance at sentencing. To prove prejudice from deficient performance at

sentencing, a defendant must prove a reasonable probability that the defendant would have been

sentenced differently if the error had not occurred. See Sears v. Upton, S61 U.S. 94S, 95S-S6

(2010); United States v. Carthome, 878 F.3d 4S8, 469-70 (4th Cir. 2017). "A reasonable probability

is a probability sufficient to undermine confidence in the outcome." Strickland, 466 U.S. at 694.

The court properly applied U.S.S.G. § 2D1.l(c)(l4) to determine William.s's base offense level.

Under section2Dl.l(c)(14), the base offense level for possessing less than 10 grams ofheroinis 12.

See U.S.S.G. § 2D 1.1 (c)(14). The PSRheld Williams responsible for 0.22 grams ofheroin, resulting

ina base offense level 12. See PSR [D.E. 41] ff 10, S8. Under the Guidelines, even ifthe court held

Williams accountable for a lower amount, Williams still would have received a base offense level

12. See U.S.S.G. § 2D1.1. · Moreover, in light of this court's extensive discussion of the section

                                                    4

            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 4 of 12
3SS3(a) factors, Williams has not plausibly alleged that counsel could have done something

differently to obtain a different sentence for Williams. Furthermore, this court's alternative variant

sentence defeats any claims that counsel's performance at sentencing prejudiced Williams. See

Molina-Martinez v. United States, 136 S. Ct. 1338, 134S-47 (2016); United States v. Fel~ 793

F. App'x 170, 173-74 (4th Cir. 2019) (per curiam)(unpublished); United States v. Gomez-Jimenez,

7S0 F.3d 370, 382-86 (4th Cir. 2014); United States v. Hargrove, 701 F.3d 1S6, 160-6S (4th Cir.

2012). Thus, Williams has not plausibly alleged prejudice. See Sears, S61 U.S. at 9S6; Strickland,

466 U.S. at 689--700.

       As for Williams' s claim that his counsel was ineffective by encouraging him to plead guilty,

that claim likewise fails. The claim is belied by William.s's guilty plea at the Rule 11 proceeding.

See [D.E. 30, 32]. During William.s's Rule 11 proceeding, Williams swore that he understood the

charges to which he was pleading guilty. Williams also swore that he was fully satisfied with his

lawyer's legal services, that he had reviewed and discussed his entire plea agreement with counsel

before he signed it, that he understood each term in the plea agreement, and that the plea agreement

constituted the entire agreement that he had with the government. Williams also swore that he

understood that the court could sentence him up to the statutory maximum on each count of

conviction, and that if the court did so, Williams could not withdraw his guilty plea.

       William.s's sworn statements at his Rule 11 proceeding bind him. See,~, Blackledge, 431

U.S. at 74; United States v. Moussaoui, S91 F.3d 263, 299--300 (4th Cir. 2010); United States v.

LeMaster, 403 F.3d 216, 221-23 (4th Cir. 200S). Those sworn statements show that Williams

admitted to the charged crimes. Accordingly, Williams has not plausibly alleged ''that, but for

counsel's [alleged] unprofessional errors, the result of the proceeding would have been different."

Strickland,466U.S. at694; see Lee, 137 S. Ct. at 1967-69; Hill,474 U.S. atS9; Fieldsv.Att'yGen.

                                                  s
            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 5 of 12
of Md., 9S6 F.2d 1290, 1297 (4th Cir. 1992). Simply put, Williams would not have "insisted on

going to trial." Hill, 474 U.S. at S9; see Lee, 137 S. Ct. at 1967-69; Strickland, 466 U.S. at 694.

Thus, to the extent Williams seeks to invalidate his guilty plea, Williams has not plausibly alleged

prejudice from his counsel's alleged encouragement to plead guilty pursuant to the plea agreement.

       Alternatively, defense counsel's performance at the Rule 11 hearing and sentencing hearing

was adequate and falls within the wide range of professional performance. Cf. Strickland, 466 U.S.

at 691 (''The reasonableness of counsel's actions may be determined or substantially influenced by

the defendant's own statements or action. Counsel's actions are usually based, quite properly, on

informed strategic choices made by the defendant and on information supplied by the defendant.").

Williams accepted responsibility for possessing heroin and a firearm. Cf. Gomez-Jimenez, 7S0 F.3d

at 378-79; United States v. Perry, S60 F.3d 246, 2S4 (4th Cir. 2009); United States v. Burns, 990

F.2d 1426, 1439 (4th Cir. 1993). Moreover, Williams's PSR recounted the factual basis for

Williams'sguiltyplea SeePSR ff 8-10. CounselperformedreasonablyattheRule 11 hearing and

at sentencing. On this record, there was no deficient performance.

       After reviewing the claims presented in Williams's motion, the court finds that reasonable

jurists would not find the court's treatment ofWilliams's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate of appealability. See 28 U.S.C. § 22S3(c); Miller-El v. Cockrell, S37 U.S. 322, 336-38

(2003); Slack v. McDaniel, S29 U.S. 473, 484 (2000).

                                                 II.

       As for Williams' s pro se motions for compassionate release, on December 21, 2018, the First

Step Act went into effect. See First Step Act, 132 Stat. at 5249. Before the First Step Act, only the

Director ofthe Bureau of Prisons ("BOP") could file a motion for compassionate release. Under the

                                                 6

           Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 6 of 12
                                                                              -
First Step Act, a sentencing court may modify a sentence of imprisonment either upon a motion of

the Director of the BOP "or upon motion of the defendant after the defendant has fully exhausted

an administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).
               .        .
       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist

                                                   7

             Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 7 of 12
 under any of the circumstances set forth below:

 (A) Medical Condition of the Defendant.-

        (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end oflife trajectory). A specific prognosis
            of life expectancy (i.e., a probability of death within a specific time
            period) is not required. Examples include metastatic solid-tumor
            cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

        (ii) The defendant is-

              (I) suffering from a serious physical or medical condition,

              (II) suffering from a serious functional or cognitive impairment,
                   or

              (Ill) experiencing deteriorating physical or mental health because
                   of the aging process,

              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional facility
              and from which he or she is not expected to recover.

  (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
        is experiencing a serious deterioration in physical or mental health
        because of the aging process; and (iii) has served at least 10 years or 75
        percent of his or her term of imprisonment, whichever is less.

  (C) Family Circumstances.-

       (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
           child or minor children.

       (ii) The incapacitation of the defendant's spouse or registered partner
            when the defendant would be the only available caregiver for the
            spouse or registered partner.

  (D) Other Reasons.-As determined by the Director of the Bureau of
        Prisons, there exists in the defendant's case an extraordinary and
        compelling reason other than, or in combination with, the reasons
        described in subdivisions (A) through (C).

                                     8

Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 8 of 12
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U .S.S.G. § lB 1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy-where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See, e.g., United States v. IIlgh. 997 F.3d 181, 186 (4th Cir. 2021); United States

v.Kibble, 992F.3d326, 330-31 (4th Cir. 2021); UnitedStatesv. McCoy. 981 F.3d271,280-84(4th

Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

 lBl.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3S82(c)(l)(A)(i). See IIlg]L 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the

section 3S53(a) factors. See, e.g., McCoy. 981 F.3d at 280-84; United States v. Jones, 980 F.3d

 1098, 1101--03 (6th Cir. 2020); United States v. Gunn 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. R:g;ffln, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d




U.S.S.G. § lBl.13 cmt. n.1.

                                                  9

            Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 9 of 12
228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       Williams contends that he submitted requests for compassionate release to his unit team and

the warden, but both were denied. See [D.E. 69] 1-3; see also [D.E. 51]. The government has not

invoked section 3582's exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34

(6th Cir. 2020).2 Accordingly, the court addresses Williams's claim on the merits.

       Williams seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Williams cites the COVID-19 pandemic and his hypertension, hemophilia, and arthritis. See

[D.E. 51]; [D.E. 69] 2. Williams also cites the conditions at FCI Butner. See [D.E. 51]; [D.E. 69]

1-2.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Williams states that

he suffers from hypertension, hemophilia, and arthritis, he has not demonstrated that he is not going

to recover from these conditions or that they cannot be treated while Williams serves his sentence.

Accordingly, reducing Williams's sentence is not consistent with application note l(A). See 18

U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Williams's medical conditions are extraordinary and compelling reasons

under section 3582(c)(l)(A). Cf. United States v. Rai~ 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 10

           Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 10 of 12
mere existence of COVJD-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3553(a) factors counsel against reducing Williams's sentence. See High, 997 F.3d at 187-91;

Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 .F.3d 691, 693-94 (5th Cir. 2020);

Clark, 2020 WL 1874140, at *3-8.

       Williams is 33 years old and engaged in serious criminal conduct in 2018. See PSR ,r,r 8-10.

During a traffic stop, law enforcement recovered .22 grams of heroin and a stolen 9mm handgun

from Williams. See id. Williams is a violent recidivist with convictions for speeding, possession

of alcohol by a person under age 21, larceny (two counts), possession of a schedule VI controlled

substance (two counts), possession of marijuana (three counts), assault on a female (two counts),

ohtaining property by false pretense (two counts), and attempting to obtain property by false

pretense. See id. ,r,r 15-27. Williams also has a history of violating probation. See id.

       The court has considered Williams's exposure to COVID-19 and his medical conditions. Cf.

Pepper v. United States, 562 U.S. 476, 480-81 (2011); High. 997 F.3d at 187-91; United States v.

McDonald, 986 F.3d 402,412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389,398 (4th Cir.

2019). Having considered the entire record, the steps that the BOP has taken to address COVJD-19,

the section 3553(a) factors, Williams's arguments, and the need to punish Williams for his serious

criminal behavior, to incapacitate Williams, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Williams's motion for compassionate release. See, e.&,

Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); High. 997 F.3d at 187-91; Ruffin,

978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR,



                                                  11

           Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 11 of 12
2020 WL205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th.Cir.

2020) (per curiam) (unpublished).

       As for William.s's request for home confinement, Williams seeks relief under the CARES

Act. See [D.E. 51]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Williams' s request for home confinement.

                                              III.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 60], DISMISSES

William.s's section 2255 motion [D.E. 47, 50], DENIES a certificate of appealability, DENIES

William.s's motions for compassionate release [D.E. 51, 69], and DISMISSES William.s's request

for home confinement.

       SO ORDERED. This .J.S:. day of June 2021.



                                                     . I SC. DEVER III
                                                     United States District Judge




                                              12

          Case 5:18-cr-00519-D Document 71 Filed 06/15/21 Page 12 of 12
